Title: To Thomas Jefferson from James Taylor, Jr., 4 June 1801
From: Taylor, James
To: Jefferson, Thomas


               
                  Sir
                  Norfolk June 4th. 1801
               
               On the 29th. inst. I shipped by direction of Col: Newton 2 pipes Brazil Wine, by the Sch: Margaret Tingey, for which the Captain neglected to give a receipt, or to call for a letter—I hope it will get to hand without accident as a passenger on board promised to take particular care of it—I have reserved two pipes more, one, or both, of which shall be forwarded when you may think proper to direct it—The payment you will make perfectly convenient to yourself—
               I am with great respect Yr: ob: Sevt.
               
                  
                     Jas Taylor
                  
               
            